DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 17/106,030. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/106,030 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grill et al. (US Patent Publication 20180104479 A1).
As to claims 1 and 7, Grill et al. discloses at least one input module (computing device, depicted as 20 in Figure 5; e.g., paragraph 57) for inputting patient data into the neuromodulation system (e.g., paragraphs 7 and 57); at least one model calculation and 
As to claims 2 and 8, Grill et al. discloses the system further comprises an output device for outputting at least one of pre-operative planning data, intra-operative planning data and/or post-operative planning data (e.g., Figure 5; also see paragraphs 7 and 57). 
As to claims 3 and 9, Grill et al. discloses the pre-operative planning data include at least one of surgical incision placement data, optimal electrode placement data, eligibility data of the patient, and assessment data of in-silico benefit for decision making (e.g., paragraph 59; also see Figures 2-3).  
As to claims 4, 10 and 19, Grill et al. discloses the intra-operative planning data include at least one intra-operative imaging data, the at least one intra-operative planning data including data acquired via a magnetic resonance imaging (MRI), computed tomography (CT), Fluoroimaging, X-Ray, interventional radiology (IR), video, laser measuring, optical visualization and imaging system, real-time registration, navigation system imaging, electroencephalogram (EEG), electrocardiogram (ECG), electromyography (EMG), or mechanical feedback imaging systems (e.g., paragraph 40). 
As to claims 5 and 11, Grill et al. discloses the post-operative planning data include at least one of a recommend optimum electrode configuration, electrode design, plan, stimulation 
As to claims 6 and 12, Grill et al. discloses the output device provides visualization of at least one of electric currents, potentials, information on location and/or probability of depolarization of nerve fibers and/or neurons (e.g., paragraphs 49-51; also see Figures 3 and 4D-4E). 
As to claim 13, Grill et al. discloses determining a desired placement of a lead comprising a plurality of electrodes according to the patient model (e.g., paragraph 55 and Abstract). 
As to claim 14, Grill et al. discloses the patient model is a three dimensional reconstruction of one or more of a spinal cord, a vertebral column, an epidural fat, a pia mater, a dura mater, a dorsal root, a ventral root, a cerebro-spinal fluid, a white matter and a grey matter of the patient using the patient model (e.g., Figures 2-3 and 4A-4B; also see paragraphs 16-17).
As to claim 15, Grill et al. discloses the patient model is combined with a model of a lead including a plurality of electrodes (e.g., Figures 1B-1C; also paragraphs 11-13 and 19). 
As to claim 16, Grill et al. discloses determining, according to the patient model, an optimal electrode configuration and/or one or more optimal stimulation parameters for a nerve fiber and/or neuron population within a spinal cord of the patient (e.g., Abstract; also see Figures 2-3). 
As to claim 17, Grill et al. discloses the one or more optimal stimulation parameters include a frequency, amplitude, a pulse width and/or polarity applied to a plurality of electrodes of a lead (e.g., paragraphs 36-38, 44, 50 and 64; also see Abstract). 
As to claim 18, Grill et al. discloses the optimal electrode configuration and/or the one or more optimal stimulation parameters are determined according to a distance function that is a function of at least a percentage of a specific type of nerve fiber being activated within a dorsal root, a combination of dorsal roots and neve fiber types that have been initialized, and a current used dorsal roots and nerve fibers (e.g., paragraphs 7, 37-38, 42-43 and 52; also see Figure 4A-4E). 
As to claim 20, Grill et al. discloses the at least one model calculation and building module and/or the at least one computation module is communicatively and operatively coupled to one or more of an implantable pulse generator and/or a spinal implant (spinal cord stimulation device, depicted as 30 in Figure 6; e.g., paragraph 58) having a plurality of electrodes (see Figure 1). 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792